     Case 1:19-cr-00001-JRH-BKE Document 48 Filed 03/31/21 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                                                      U.S.DiS i .'iiur UOURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA AUGUSTA 01V.

                                   AUGUSTA DIVISION                    im MAR 3 f P 2: 2!
DARON LORENZO ITALL                            )                   ...Li.   li I



                                               )
                                                                                     GA.
              Petitioner,                      )
                                               )
       V.                                      )     CV 120-093
                                               )      (Formerly CR 118-055 & CR 119-001)
UNITED STATES OF AMERICA,                      )
                                               )
              Respondent.                      )



                                             ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion.

Therefore, the Court DENIES AS MOOT Respondent’s motion to dismiss, (doc. no. 11),

GRANTS Petitioner’s § 2255 motion as to the out-of-time appeal, and DISMISSES without

prejudice all other claims raised in the § 2255 motion. The Court VACATES Petitioner’s

judgment in the underlying criminal cases. CR 118-055, doc. no. 50; CR 119-001, doc. no.

18. Simultaneous with the entry of this Order, the Court is entering a new Judgment in a

Criminal Case that reimposes the same sentence, identical in all respects to the original

Judgment, save only for the date of entry.

       The Court HEREBY ADVISES Petitioner that with the entry of the new Judgment,

he shall have all the rights associated with an appeal from any criminal sentence. The Court

also specifically advises Petitioner that the entry of the new Judgment creates a fourteen-day
      Case 1:19-cr-00001-JRH-BKE Document 48 Filed 03/31/21 Page 2 of 2




period within which Petitioner may prosecute a direct appeal of his criminal convictions.

Thus, Petitioner shall have fourteen days from the date of entry of the Judgment to file a

notice of appeal. Attorney Jesse W. Owen has been appointed to represent Petitioner on

direct appeal. ^ CR 118-055, doc. no. 81; CR 119-001, doc. no. 45. The Court now

terminates the appointment of Mr. Owen with respect to the § 2255 proceedings and directs

him to submit his voucher for those services within ten days of the date of this Order.

       Finally, the Court DIRECTS the Clerk to CLOSE this civil action and ENTER an

appropriate final judgment in this civil case in favor of Petitioner.

       SO ORDERED this                   of March, 2021, at Augusta, Georgia.




                                             J. RANDM: .LL, CHffiF JUDGE
                                             UNITED SPATES DISTRICT COURT
                                                       DISTRICT OF GEORGIA




                                                2
